670 N.E.2d 606 (1996)
172 Ill. 2d 484
218 Ill. Dec. 884
The PEOPLE of the State of Illinois, Appellee,
v.
Oasby GILLIAM, Appellant.
No. 77771.
Supreme Court of Illinois.
May 23, 1996.
Rehearing Denied September 30, 1996.
*610 Charles M. Schiedel, State Appellate Defender-Sup. Ct. Unit, Allen H. Andrews, Asst. State Appellate Defender, Springfield, for Oasby Gilliam.
Jack O'Malley, State's Attorney Cook Co., Crim Appeals Div., Jim Ryan, Attorney General, Criminal Appeals Div., Chicago, State's Attorney Jefferson County, Mt. Vernon, Sally Dilgart, Asst. State's Attorney Cook County, Chicago, for People of the State of Illinois.
Justice FREEMAN delivered the opinion of the court:
Following a jury trial in the circuit court of Jefferson County, defendant, Oasby Gilliam, was convicted of first degree murder, aggravated kidnapping, and robbery. 720 ILCS 5/9-1(a)(1), 10-2(a)(3), 18-1(a) (West 1992). At a separate sentencing hearing, the same jury found defendant eligible for the death penalty and further determined that there were no mitigating circumstances sufficient to preclude imposition of that sentence.
The trial court sentenced defendant to death on the murder conviction and to concurrent, extended 30-year prison terms on the aggravated kidnapping and robbery convictions. The death sentence has been stayed pending direct review by this court. Ill. Const.1970, art. VI, § 4(b); 134 Ill.2d Rs. 603, 609(a). We affirm defendant's convictions and sentences.

BACKGROUND
Defendant was charged in a seven-count information with four counts of first degree murder based on intent, recklessness, and the predicate felonies of robbery and aggravated kidnapping; one count of aggravated kidnapping; and two counts of robbery alleging the taking of an automobile and a wristwatch. Defendant was tried on all counts.
The State's evidence at trial was essentially as follows. On June 19, 1992, at approximately 2:15 p.m., bartender Russell Turner was alone at work at Sovereign Liquors, at 6202 N. Broadway in Chicago. Defendant entered the tavern and asked to use the restroom. Before he left, defendant put down a plastic grocery bag and ordered a beer. The bag contained a paper bag that held two bricks. When he returned, defendant changed his order. As Turner leaned over to fill a glass with ice, defendant struck Turner over the head with the bag, and a vicious struggle ensued. Defendant repeatedly pounded and stamped on Turner and struck him with a brick and a liquor bottle.
Turner eventually maneuvered himself such that he struggled to pull defendant out the tavern door, while defendant pulled Turner to keep him inside. Because Turner was covered in his own blood, defendant slipped out of Turner's hands and Turner went out the door. Once Turner was outside, defendant immediately ran out of the tavern. Defendant ran south on Broadway and then west on nearby Granville Avenue.
The victim in this case, Aileen D'Elia, lived on the first floor of a two-flat building at 6223 N. Lakewood Avenue. The victim was 79 years old, 5 feet 2 inches tall, and wore dentures. She wore a Medic Alert bracelet, wedding and engagement rings, a ring containing an aquamarine stone, earrings, a *611 wristwatch, and a silver bracelet. Also, the victim owned a brown 1986 Chevrolet Caprice. The car was in good condition because the victim kept it in the garage behind her home.
On June 19, 1992, between 2:20 and 2:40 p.m., the victim returned home, driving her car onto a cement slab next to her garage. At approximately 4:30 p.m., the victim's granddaughter, who lived on the second floor of the building, noticed that the victim's apartment door was ajar and her car was missing.
On July 1, the victim's corpse was found in a field near Illinois Route 15, approximately 2½ miles from Interstate 57, in Jefferson County. The body was in a wooded area not visible from an access road 30 yards away. Near the body, crime technicians found the victim's Medic Alert bracelet and dentures, and a watch crystal. Technicians also found two plastic grocery bags from the grocery store where the victim shopped. One of the bags had a red substance with gray hairs on it. Subsequent laboratory examination revealed the hairs to be consistent with those of the victim. The hairs were broken off at the roots, consistent with having been struck by a blunt object. The victim's identification and driver's license were subsequently found in a bushy area next to an exit ramp of Interstate 57.
The victim died from multiple skull fractures caused by multiple blows to the head and face. The fractures were consistent with being struck by a tire iron. Manual strangulation possibly contributed to the victim's death. The victim may have lived for several hours after the attack.
On the afternoon of June 20, 1992, defendant arrived in Greenwood, Mississippi, to visit an aunt, Theresa Caruthers, and a cousin, Thelma Scott-Robinson. Defendant drove a brown, four-door Chevrolet in good condition with Illinois license plates. Robinson asked defendant about stains in the back seat of the car that appeared to her to be blood. Defendant replied that children had spilled juice on the seat. She also noticed "a costume jewelry * * * old-time Indian like ring" on the front seat of the car. Defendant said that he bought it. At one point during his visit, defendant appeared to Robinson to be nervous and restless. She asked him what was wrong and defendant replied, "If you only knew."
Chicago Police Detective Ray Kaminski investigated the attempted robbery at Sovereign Liquors. The attack on Turner lasted approximately 10 to 15 minutes. Defendant struck Turner approximately 20 times in the head with a brick. Turner received 48 stitches on his head at a nearby hospital. Defendant's wallet was subsequently found in the tavern; the wallet contained his identification and photograph. Turner subsequently identified defendant from a photograph array and a police lineup, and in court. Although defendant was charged with the attempted robbery of Turner, the charge was dismissed when the State proceeded on the first degree murder charge in this case.
Inspecting defendant's wallet, Kaminski found a slip for a nearby pawn shop where defendant's girlfriend, Daphne "Trina" Townsend, worked. Townsend told Kaminski that she had last seen defendant on the morning of June 19.
Detective Kaminski also interviewed one of defendant's sisters, Jill Traylor; defendant's employer, Charles Mickins; and Turner. The police then sought through the Federal Bureau of Investigation (FBI) a federal warrant for defendant's arrest. The police also contacted Caruthers in Greenwood. Kaminski also maintained contact with Townsend and another of defendant's sisters, Edna Bridges.
During the week of August 11, 1992, defendant returned to Chicago and stayed with Bridges. On the morning of August 18, defendant directed Bridges and Townsend to telephone police and arrange for his surrender. Townsend first attempted to telephone Chicago Police Detective Anne Chambers, who had investigated the murder of Townsend's and defendant's son. Chambers had known Townsend for approximately one year and had met defendant two days prior to the victim's disappearance. Chambers, however, was not at the station. Townsend then attempted to telephone Detective Kaminski, but he too was unavailable. Bridges then *612 telephoned Area 6 police headquarters and talked to someone else.
At approximately 12:30 p.m., Detective Kaminski and three additional officers arrived at Bridges' apartment building. The officers arrested defendant and, pursuant to Bridges' request, took him down the back stairs. When they reached the squad car, Kaminski handcuffed defendant, gave him his Miranda warnings, and put him in the car.
Defendant arrived at Area 6 police headquarters at approximately 1:30 p.m. At approximately 1:30 a.m. on August 19, 1992, he confessed.
Defendant's confession was essentially as follows. On June 19, 1992, as defendant left a Broadway bus at Granville Avenue, he saw Turner enter Sovereign Liquors. Defendant believed that Turner had punched defendant's pregnant girlfriend in the stomach the preceding week. Defendant entered the tavern with a brick and a fight ensued.
As defendant ran out of the tavern, two unknown men chased him into an alley. Defendant happened upon the victim getting in or out of her car. He approached her and ordered her to get in the car. The victim did, with defendant, who ordered her to drive. Defendant eventually ordered the victim to drive to a parking area at the Foster Avenue beach. Defendant then ordered the victim to get out of the car and to get in the trunk. She did, and defendant locked her in the trunk.
As defendant drove south on Interstate 57, he considered what to do with the victim, who could identify him. Between 7:30 and 8 p.m., defendant exited the interstate and drove to a field bordered by trees. He released the victim from the trunk. While she stood near the car, defendant took a tire iron from the trunk. Defendant then struck the victim two or three times on the head with the tire iron. The victim fell to the ground, but continued to move. Defendant struck the victim several more times on the head with the tire iron until she was still. Defendant then dragged the victim into a wooded area. He returned to the car, cleaned the tire iron, replaced it in the trunk, and continued south on Interstate 57. Defendant also took $10 that he found in the car.
Defendant arrived in Greenwood, Mississippi, the next day. He stayed for five or six hours and visited relatives. Defendant then drove to Dallas, Texas, where he stayed for five weeks. At the end of that time, defendant sold the victim's car for $150. The buyer subsequently told defendant that the car was shipped to Mexico. It has never been found.
After selling the victim's car, defendant traveled through Louisiana, Mississippi, and Alabama. Defendant then took a bus to Chicago, where he arrived on August 11, 1992. He stayed with Bridges until his surrender on August 18.
The defense case was essentially that the State failed to prove defendant guilty of the charged offenses beyond a reasonable doubt. The defense asserted that police coerced defendant into falsely confessing. At the close of the evidence, the jury returned three general verdicts of guilty, one each for first degree murder, aggravated kidnapping, and robbery.
The same jury was instructed, inter alia, that defendant would be eligible for the death penalty if it found that he killed the victim in the course of committing another felony, in this case either robbery or aggravated kidnapping. See 720 ILCS 5/9-1(b)(6) (West 1992). The jury returned a general verdict finding that the statutory aggravating factor existed and that defendant was eligible for the death penalty.
At the second stage of the capital sentencing hearing, the State's case in aggravation included the following evidence. In March 1984, in Greenwood, Mississippi, defendant was convicted of burglary, i.e., stealing a car stereo, and received a three-year sentence of probation. In November 1984, defendant was convicted of residential burglary and received a four-year sentence to the Mississippi State Penitentiary. Defendant's probation for the prior conviction was revoked due to the subsequent burglary conviction. Defendant was sentenced to a three-year concurrent prison term on the prior conviction.
*613 In February 1991, defendant pled guilty to the May 1990 burglary of a Chicago liquor store. Defendant received a four-year sentence of probation to be monitored by the Treatment Alternative Street Crimes (TASC) program. However, defendant failed to comply with the terms of his probation, and a warrant was issued for his arrest.
At approximately 4:30 a.m. on May 10, 1992, defendant entered a Kinko's Copy Center at 6429 N. Sheridan Road in Chicago. Defendant and the assistant manager, Rajun Callumkal, were alone. Defendant eventually forced Callumkal down a hallway, beat him with a brick, and took his wallet and money from the cash register. Callumkal received five or six stitches on his head. He identified defendant from a photograph array and a subsequent police lineup.
Defendant's case in mitigation included the following evidence. Rev. Charles Mickins and his wife, Araina Mickins, owned a photocopy shop in downtown Chicago. They provided photocopying services to area law firms and similar businesses. From July 1991 to June 19, 1992, the Mickinses employed defendant at first as a machine operator and later as a supervisor. Defendant was a good worker, was instrumental in the growth of the business, and performed acts of kindness.
According to two of defendant's sisters, Gloria and Jill Traylor, defendant had four brothers and six sisters by different fathers. Defendant's mother died when he was eight years old. Defendant lived with various aunts in Mississippi and Chicago. Defendant was a father figure to Gloria and was very close to Jill. Defendant gave both of them his attention and money.
According to Townsend, defendant met her in 1990, and they began living together approximately one year later. Defendant was considerate; he performed housework when she was pregnant and tired. Approximately 2½ years into their relationship, Townsend discovered that defendant had a drug problem. Three or four months after defendant entered the TASC program, their son, Oasby III, was murdered. Their second child, KeShara, was five days old when defendant fled from Chicago. The Mickinses, Jill Traylor, and Townsend all testified that defendant was very upset when his son was beaten to death in 1991.
At the close of the sentencing hearing, the jury found that there were no mitigating circumstances sufficient to preclude imposition of the death penalty. The trial court accordingly sentenced defendant to death on the first degree murder conviction. The court also sentenced defendant to concurrent, extended 30-year prison terms on the aggravated kidnapping and robbery convictions.
Defendant appeals. Additional pertinent facts will be discussed in the context of the issues raised on appeal.

DISCUSSION
We will consider defendant's allegations of error in the sequence in which the alleged errors occurred in the proceedings below.

Pretrial
Defendant contends: (1) his confession was involuntary; (2) the trial court made two erroneous rulings regarding his motion to reopen the suppression hearing; (3) venue properly lay in Cook County and not in Jefferson County on the charge of robbery of the victim's car; and (4) the trial court erroneously refused a jury instruction on venue tendered by the defense.

Voluntariness of Confession
Defendant claims that the trial court should have granted his motion to suppress his confession because it was involuntary. The test for voluntariness is not whether the accused wanted to confess or would have confessed in the absence of interrogation. Suspects typically do not confess to the police purely of their own accord, without any questioning. People v. Terrell, 132 Ill. 2d 178, 198, 138 Ill. Dec. 176, 547 N.E.2d 145 (1989). Rather, the test of voluntariness is whether the defendant made the statement freely, voluntarily, and without compulsion or inducement of any sort, or whether the defendant's will was overcome at the time he or she confessed. People v. Clark, 114 Ill. 2d 450, 457, 103 Ill. Dec. 102, 501 N.E.2d 123 (1986), citing People v. Prim, 53 Ill. 2d 62, 70, 289 N.E.2d 601 (1972).
*614 Whether a statement is voluntarily given depends upon the totality of the circumstances. The question must be answered on the facts of each case; no single fact is dispositive. Factors to consider when determining voluntariness include: the defendant's age, intelligence, background, experience, mental capacity, education, and physical condition at the time of questioning; the legality and duration of the detention; the duration of the questioning; and any physical or mental abuse by police, including the existence of threats or promises. People v. Melock, 149 Ill. 2d 423, 447-48, 174 Ill. Dec. 857, 599 N.E.2d 941 (1992); see People v. Haymer, 154 Ill.App.3d 760, 770, 107 Ill. Dec. 323, 506 N.E.2d 1378 (1987) (collecting cases).
The State has the burden of establishing the voluntariness of the defendant's confession by a preponderance of the evidence. The trial court's determination of the voluntariness of a confession will not be disturbed on review unless it is against the manifest weight of the evidence. People v. Redd, 135 Ill. 2d 252, 292-93, 142 Ill. Dec. 802, 553 N.E.2d 316 (1990); Clark, 114 Ill.2d at 457, 103 Ill. Dec. 102, 501 N.E.2d 123. We note that in reviewing the trial court's finding, we may consider the entire record, including trial testimony. People v. Stewart, 104 Ill. 2d 463, 480, 85 Ill. Dec. 422, 473 N.E.2d 1227 (1984).
The State's evidence was essentially as follows. Defendant arrived at Area 6 police headquarters on August 19, 1992, at approximately 1:30 p.m. Police placed defendant in an interview room and handcuffed him to a wall. The handcuff wall rings were between 3½ and 4 feet above the floor, enabling a person so handcuffed to sit in a chair. Defendant was handcuffed whenever he was alone to prevent his escape or harm to himself. He was uncuffed at all other times.
At approximately 2 p.m., Detective Kaminski returned and again read defendant the Miranda warnings, which were additionally printed on a notice posted on the wall. Throughout the series of interrogations, defendant stated that he understood the Miranda warnings whenever they were read to him. Kaminski informed defendant that he was under arrest for the attempted robbery of Sovereign Liquors and for the abduction and murder of Aileen D'Elia. Kaminski spoke with defendant for about 10 to 15 minutes, and left the room. He returned about 10 minutes later with Chicago Police Sergeant Steve Peterson, who was assigned to the FBI Fugitive Task Force. They spoke with defendant for about one-half hour.
After that conversation, police asked Bridges and Townsend if they would come to the station for questioning. The police wanted to know if defendant had told Bridges and Townsend anything pertaining to the investigation. They came voluntarily; police officers gave them a ride. Also during this time, Detective Kaminski and the other officers involved contacted Russell Turner and arranged a lineup for him to view, and made reports.
At approximately 6:30 p.m., Detective Kaminski gave defendant two bologna sandwiches and something to drink. Detective Kaminski then spoke with Bridges and Townsend. At approximately 9 p.m., Turner identified defendant from a lineup. At 10:30 p.m., Kaminski informed defendant that he was identified in the attempted robbery of the tavern, and spoke with defendant for about 10 minutes.
At approximately 11 p.m., Detective Chambers arrived at the station. She was contacted at about 9 p.m., and was told that Townsend had earlier tried to contact her. Detective Chambers spoke with Townsend for about 10 minutes. Chambers then entered the interview room, read to defendant the Miranda warnings, and then spoke with defendant for about five minutes. Defendant wanted to know if Townsend was at the station and what she had told police. Defendant appeared to be normal and did not complain of physical or emotional discomfort.
Detective Chambers returned to Townsend. Defendant told Chambers that he returned to Chicago that day, but Townsend told Chambers that he had returned several days before. Townsend gave Chambers a note for defendant that read, "Gil, I told them that you came back last Tuesday. I love you, Trina."
*615 Detective Chambers delivered the note to defendant. They spoke for about one-half hour. Defendant spoke of the death of his son. Chambers asked defendant about the victim, and he responded, "It was an accident. I didn't mean to hurt the old lady or anyone else." Defendant then asked to speak to Sergeant Peterson. Detective Chambers arranged to have a sandwich made for defendant. She had no further contact with defendant. All of the officers denied that they had threatened to arrest Townsend, or to have her and defendant's infant daughter placed in foster care.
At 1:30 a.m. on August 19, 1992, Sergeant Peterson read to defendant the Miranda warnings, and then spoke with defendant alone for approximately one hour. During this conversation, defendant confessed. At 2:45 a.m., Peterson and Kaminski again spoke with defendant after reading him the Miranda warnings. Defendant discussed the events relating to the murder for 30 to 40 minutes. He also drew a map of where he killed the victim and left her body, and another map of where he sold the victim's car in Dallas.
At 4 a.m., Detective Kaminski returned with Assistant State's Attorney Kenneth Zelazo. Zelazo read to defendant the Miranda warnings, and spoke with defendant for about an hour. Kaminski then left the room at Zelazo's request. Zelazo then asked defendant if he had any complaints about how police officers had treated him. Defendant had no complaints; he ate, drank, and used the restroom whenever he wanted.
Zelazo left the interview room for about an hour to write a summary of defendant's confession. Defendant read, understood, and signed a written waiver of his Miranda rights. He and Zelazo reviewed every word on every page of the six-page statement; defendant signed each page.
Defendant claimed that his confession was involuntary. He alleged that his repeated requests for counsel were ignored. He also alleged that he was coerced into falsely confessing under threats against his family.
On August 18, 1992, defendant surrendered to police because he knew that he was a suspect in the attempted robbery of Sovereign Liquors and the victim's abduction and murder. At the police station, defendant refused to talk to police until he had spoken with an attorney. Nevertheless, police repeatedly interrogated him. Further, defendant read only the first page of the written confession. He merely glanced at the remaining pages; he never read every word on every page.
Defendant also testified concerning his physical condition. Defendant used the restroom for the first time since his arrest only after he signed the written confession. However, defendant did not need or request to use the restroom because he was concerned with Townsend. Defendant requested food but was given none. Also, Zelazo did not ask defendant about how police officers treated him. By the time defendant signed the written confession, he had been awake for about 24 hours.
Bridges estimated that she and Townsend were kept at the police station for 18 hours; Townsend estimated their stay at 24 hours. They were placed in separate rooms; defendant was brought to a window in each room to show him that they were there.
Police officers threatened defendant that they would arrest Bridges and Townsend for concealing him. They also threatened that the Department of Children and Family Services (DCFS) would take Bridges' children and Townsend and defendant's infant daughter. Additionally, Detective Chambers asked Townsend to write two notes to defendant. The second note informed defendant that Townsend was still there, and that Chambers had threatened to arrest her for concealing him and to place their daughter in the care and custody of DCFS.
At the close of the suppression hearing, the trial court denied defendant's motion to suppress his confession. The court expressly stated that it believed the State's witnesses and disbelieved defendant's. The court specifically found that defendant's testimony was unbelievable. The court also specifically found that the length of the detention was reasonable based on the other investigations that the police were conducting.
*616 After reviewing the entire record, we uphold the trial court's determination that defendant's confession was voluntary. The trial court plainly found the State's witnesses to be more credible, and rejected defendant's explanation for his statement. The credibility of the witnesses regarding the voluntariness of a statement is to be determined by the trial court and that determination will not be reversed unless against the manifest weight of the evidence. People v. Ramey, 152 Ill. 2d 41, 58, 178 Ill. Dec. 19, 604 N.E.2d 275 (1992). We cannot say that the trial court's findings were against the manifest weight of the evidence.

Reopening Suppression Hearing
Defendant moved the trial court to reconsider its denial of his motion to suppress, and to order a psychiatric examination to determine whether he was especially vulnerable to psychological coercion. On April 20, 1993, the trial court held a hearing on the motion, at which Bridges and Charles Mickins testified in offers of proof. At the close of the hearing, the trial court denied defendant's motion.
Defendant claims that the trial court erred in: (a) refusing to reopen the suppression hearing or reconsider its determination that his statement was voluntary; and (b) refusing his request for a psychiatric examination.
The general rule is that collateral estoppel bars a rehearing on a motion to suppress in the same proceeding. People v. Holland, 56 Ill. 2d 318, 321, 307 N.E.2d 380 (1974) (citing People v. Armstrong, 56 Ill. 2d 159, 306 N.E.2d 14 (1973), and People v. Hopkins, 52 Ill. 2d 1, 284 N.E.2d 283 (1972)). The only exception to the bar is where the defendant shows "exceptional circumstances or any evidence in addition to that submitted upon the first hearing which had become available for submission in connection with the motion to suppress." Holland, 56 Ill.2d at 321, 307 N.E.2d 380.
Defendant argues that his proffered evidence and his request for a psychiatric examination was "evidence in addition to that submitted upon the first hearing." Defendant argues that Holland's exception to the collateral estoppel bar requires only additional evidence and not newly discovered evidence. Thus, according to defendant, the trial court should have granted the rehearing.
This argument lacks merit. Holland plainly describes the evidence necessary to escape the collateral estoppel bar as additional evidence "which had become available for submission." It necessarily follows that such evidence was not available at the first suppression hearing, i.e., newly discovered evidence. The appellate court has so interpreted Holland. See, e.g., People v. Johnson, 100 Ill.App.3d 707, 709, 56 Ill. Dec. 278, 427 N.E.2d 358 (1981) (collecting cases).
In the present case, none of defendant's proffered evidence was newly discovered since the suppression hearing. Similarly, defendant could have requested a psychiatric examination when he filed his original suppression motion. We cannot say that the trial court erred in denying defendant's motion to reconsider its denial of defendant's motion to suppress.

Venue: Robbery of Automobile
Defendant next claims that venue on the charge of robbery of the victim's car properly lay in Cook County and not in Jefferson County. Defendant notes that, generally, "[c]riminal actions shall be tried in the county where the offense was committed, except as otherwise provided by law." 720 ILCS 5/1-6(a) (West 1992). Defendant contends that the offense of robbery of the victim's car was completed in Chicago, where he forced her into her car, forced her to drive to a parking area at the Foster Avenue beach, and then forced her into the car's trunk. Defendant asks this court to reverse his conviction of robbery of the victim's car.
We disagree and hold that defendant was properly tried for robbery of the victim's car in Jefferson County. We reach this conclusion after comparing the offense of theft and its accompanying venue rule with the robbery that was committed in this case.
A person commits theft when he or she knowingly: obtains or exerts unauthorized control over property of the owner, obtains *617 control over such property by deception or by threat, or obtains control of property which he or she knows to be stolen; and intends to keep the property from its owner. 720 ILCS 5/16-1(a) (West 1992). A person commits robbery when he or she takes property from the person or presence of another by the use of force or by threatening the imminent use of force. 720 ILCS 5/18-1(a) (West 1992).
Theft requires knowledge that the taking is unauthorized and an intent to permanently deprive the owner of the use or benefit of the property. However, robbery does not require a similar showing of intent. The essence of theft is an intended taking of property, while the essence of robbery is the use of force in the taking of the property, regardless of intent. People v. McCarty, 94 Ill. 2d 28, 33, 67 Ill. Dec. 818, 445 N.E.2d 298 (1983). "Thus, if no force or threat of imminent force is used in the taking, there is no robbery, although the act may constitute a theft." People v. Patton, 76 Ill. 2d 45, 48, 27 Ill. Dec. 766, 389 N.E.2d 1174 (1979).
Turning to venue, a person who commits theft of property may be tried in any county in which he or she exerted control over such property. 720 ILCS 5/1-6(g) (West 1992). The venue rule for theft accords with the common law. Courts have long reasoned that where property is intentionally taken from one county to another county, or through several counties, the defendant commits a new taking. In other words, the defendant continues the essence of the crime, i.e., the intentional taking. The defendant continues to be as guilty of theft in the subsequent county as when and where the property was first taken. People v. Devore, 402 Ill. 336, 337-38, 83 N.E.2d 728 (1949).
This reasoning applies in this case. Of course, the offense of robbery is complete when force or threat of force causes the victim to part with possession or custody of property against the victim's will. People v. Smith, 78 Ill. 2d 298, 303, 35 Ill. Dec. 761, 399 N.E.2d 1289 (1980). Thus, defendant's robbery of the victim's car was completed in Cook County, in the alley behind the victim's home when he forced her into the car to drive him away. However, defendant's taking of the victim's car, with the victim forced in the car trunk, continued the essence of the robbery, i.e., the use of force. We note that other states commonly include robbery in their venue rules for theft. See 1 C. Torcia, Wharton's Criminal Procedure § 39 (13th ed. 1989).
Defendant continued to be as guilty of robbery in the field in Jefferson County as when the robbery occurred in Cook County. Therefore, we hold that defendant was properly tried in Jefferson County for the robbery of the victim's car.

Venue: Jury Instruction
In a related claim, defendant contends the trial court erred by refusing to instruct the jury on venue. Defendant tendered Illinois Pattern Jury Instructions, Criminal, No. 2.07 (3d ed. 1992) (hereafter IPI Criminal 3d), which, modified for this case, read: "The State must prove beyond a reasonable doubt that the offenses of first degree murder, aggravated kidnapping, and robbery occurred in Jefferson County, Illinois."
If the evidence raises a question of the propriety of venue, the jury must be instructed that the State is required to prove beyond a reasonable doubt that each element of the charged offense occurred in the county in which the crime was alleged to have been committed. However, there is no need to so instruct the jury where venue was not a controverted issue in the case. People v. Anderson, 355 Ill. 289, 303, 189 N.E. 338 (1934); see People v. Turner, 179 Ill.App.3d 510, 520, 128 Ill. Dec. 159, 534 N.E.2d 179 (1989).
In the present case, the evidence did not raise a question of the propriety of venue. We previously held that defendant continued to be guilty of robbery in Jefferson County. In view of that holding, we further hold that the trial court did not err in refusing to instruct the jury on venue.

Guilt Phase
Defendant contends he was denied a fair trial for the following reasons. The trial court erroneously: (1) excused for cause a venireperson who unequivocally could impose *618 death; (2) limited the evidence that defendant could present to the jury about the circumstances surrounding his confession; and (3) admitted evidence of other crimes. Also, (4) the State did not prove beyond a reasonable doubt the offense of robbery of the victim's wristwatch.

Witherspoon Excusal of Venireperson
Relying on Witherspoon v. Illinois, 391 U.S. 510, 88 S. Ct. 1770, 20 L. Ed. 2d 776 (1968), defendant contends the trial court erred in excusing venireperson Scott for cause. Witherspoon and its progeny provide that the right to an impartial jury, guaranteed by the sixth and fourteenth amendments to the United States Constitution, prohibits the exclusion of venirepersons for cause in capital cases because they express only general objections to the death penalty. People v. Brisbon, 129 Ill. 2d 200, 224-25,135 Ill.Dec. 801, 544 N.E.2d 297 (1989); People v. Mahaffey, 128 Ill. 2d 388, 416, 132 Ill. Dec. 366, 539 N.E.2d 1172 (1989). Defendant seeks a new capital sentencing hearing.
The State initially responds that defendant waived this issue for review. The record shows that defendant both contemporaneously objected to the excusal and included this specific averment in his written post-trial motion, alleging: "This court erred in granting the State's Motion to Excuse Prospective Juror Scott based on the Witherspoon decision." However, the State argues that defendant was required to allege that the error violated his rights under the sixth and fourteenth amendments to preserve the issue for review.
The State's waiver argument lacks merit. To preserve an issue for review, a defendant must both contemporaneously object at trial and include the alleged error in a written post-trial motion. The failure to raise an issue in a written post-trial motion constitutes a waiver of the issue and it cannot be considered on appeal. People v. Enoch, 122 Ill. 2d 176, 186-87, 119 Ill. Dec. 265, 522 N.E.2d 1124 (1988). Specific references in post-trial motions to the reasons why a trial judge's actions or rulings were wrong enable the judge to reconsider their propriety in a less pressured environment. If prejudicial error actually occurred, the judge can order a new trial, thus avoiding the delay and expense of appellate review. People v. Jackson, 84 Ill. 2d 350, 359, 49 Ill. Dec. 719, 418 N.E.2d 739 (1981). The emphasis is necessarily factual and is not aided by mere constitutional citations. See, e.g., People v. Turk, 101 Ill.App.3d 522, 532-33, 56 Ill. Dec. 918, 428 N.E.2d 510 (1981).
Applying these principles to the present case, it is clear that defendant preserved this issue for review. In his written post-trial motion, he identified the specific event giving rise to the alleged error, with a reference to Witherspoon. An additional citation to the sixth and fourteenth amendments would not have assisted the trial court in considering the allegation.
Turning to the merits, defendant contends that the trial court erroneously excused venireperson Scott for cause. According to defendant, although Scott voiced general objections to the death penalty, he unequivocally could impose it. A venireperson who opposes the death penalty may not be excused for cause unless his or her views would prevent or substantially impair the performance of the venireperson's duties as a juror in accordance with his or her instructions and oath. People v. Pitsonbarger, 142 Ill. 2d 353, 381, 385, 154 Ill. Dec. 562, 568 N.E.2d 783 (1990); Mahaffey, 128 Ill.2d at 416, 132 Ill. Dec. 366, 539 N.E.2d 1172.
A venireperson's remarks must not be considered in isolation, but as a whole. Also, the trial court is in a superior position to evaluate a venireperson's response. People v. Gaines, 88 Ill. 2d 342, 357, 58 Ill. Dec. 795, 430 N.E.2d 1046 (1981). The determination whether to allow a challenge for cause is committed to the sound discretion of the trial court. People v. Seuffer, 144 Ill. 2d 482, 502, 163 Ill. Dec. 805, 582 N.E.2d 71 (1991).
The record shows that the trial court began Scott's voir dire with general questions, to which Scott responded that he would be fair to both defendant and the State, and would follow the court's instructions on the law regardless of his personal feelings. During questioning by a prosecutor, Scott responded *619 that he was strongly against the death penalty, and that he did not "believe in taking another person's life." Further, based on the strength of his personal beliefs, Scott would automatically reject the death penalty no matter what facts were found at trial.
Scott was then questioned by defense counsel, requestioned by a prosecutor, and then further questioned by the trial court. Scott stated that the only circumstance under which he could vote for the death penalty would be the murder of a law enforcement officer. He repeatedly stated that, in all other cases, he would automatically vote against the death penalty. He would not consider the aggravating and mitigating circumstances, and would disregard the trial court's instructions on the law.
After reviewing the record, we uphold the trial court's excusal of venireperson Scott for cause. Scott repeatedly stated that he would disregard the evidence and the law and would automatically vote against the death penalty. His sole potential exception to his opposition, the murder of a law enforcement officer, did not ameliorate his intransigence. See People v. Ganus, 148 Ill. 2d 466, 474-75, 171 Ill. Dec. 359, 594 N.E.2d 211 (1992). We cannot say that the trial court abused its discretion in excusing Scott.

Limiting Evidence Regarding Confession
Defendant claims that the trial court erroneously limited the evidence that he could present to the jury on the circumstances surrounding the confession. In an offer of proof, Dr. Michael Althoff, an examining psychologist, opined that defendant's desire to protect his family made him especially susceptible to police pressures and created a form of psychological compulsion to confess. Thus, according to Dr. Althoff, defendant's confession was the product of psychological coercion.
The trial court granted the State's motion in limine to limit Dr. Althoff's testimony. The court ruled that Dr. Althoff could testify on defendant's mental state or condition, but could not testify on the circumstances surrounding the voluntariness or competency of defendant's confession.
It is settled that the admissibility of a confession that is challenged on the ground that it is involuntary is a matter for the trial court to determine in the first instance out of the presence of the jury. If the court rules that the confession is voluntary and admissible in evidence, the defendant still has the right to present evidence to the jury that affects the credibility or weight to be given the confession. People v. Cook, 33 Ill. 2d 363, 369-70, 211 N.E.2d 374 (1965); People v. Wagoner, 8 Ill. 2d 188, 197, 133 N.E.2d 24 (1956); accord Crane v. Kentucky, 476 U.S. 683, 106 S. Ct. 2142, 90 L. Ed. 2d 636 (1986).
However, this right of defendant does not diminish the general rule that the admission of evidence is within the sound discretion of the trial court, and its ruling will not be reversed absent abuse of that discretion. People v. Ward, 101 Ill. 2d 443, 455-56, 79 Ill. Dec. 142, 463 N.E.2d 696 (1984); accord Crane, 476 U.S. at 689-90, 106 S. Ct. at 2146, 90 L.Ed.2d at 644-45. Generally, expert testimony is admissible when the expert testifies to matters that are beyond the common knowledge of ordinary citizens, and where such testimony will aid the fact finder in reaching its conclusion. People v. Jordan, 103 Ill. 2d 192, 208, 82 Ill. Dec. 925, 469 N.E.2d 569 (1984); People v. Free, 94 Ill. 2d 378, 411, 69 Ill. Dec. 1, 447 N.E.2d 218 (1983). Conversely, expert testimony is not admissible on matters of common knowledge unless the subject is difficult to understand and explain. Hernandez v. Power Construction Co., 73 Ill. 2d 90, 98-99, 22 Ill. Dec. 503, 382 N.E.2d 1201 (1978).
In the present case, we conclude that the trial court properly limited the testimony of Dr. Althoff. Whether defendant falsely confessed to protect his family is not a concept beyond the understanding of ordinary citizens, and is not difficult to understand or explain. See People v. Slago, 58 Ill.App.3d 1009, 1015-16, 16 Ill. Dec. 392, 374 N.E.2d 1270 (1978); accord People v. Lambrecht, 231 Ill.App.3d 426, 438-39, 172 Ill. Dec. 688, 595 N.E.2d 1358 (1992); People v. Elder, 219 Ill.App.3d 223, 225-27, 161 Ill. Dec. 872, 579 N.E.2d 420 (1991). Further, we note that defendant was not precluded from challenging *620 the credibility of his confession. The jury could have reached the same conclusion as Dr. Althoff based on the facts imparted through the testimony of other witnesses. We cannot say that the trial court abused its discretion by limiting the testimony of Dr. Althoff.

Evidence of Other Crimes
Defendant next contends that the trial court erred by allowing Detective Kaminski to refer to defendant's other crimes. Evidence of other crimes committed by a defendant is not admissible if it is relevant merely to establish the defendant's propensity to commit crime. However, evidence of other crimes may be admitted if relevant to establish any material question other than the defendant's propensity to commit crime. People v. Stewart, 105 Ill. 2d 22, 61-62, 85 Ill. Dec. 241, 473 N.E.2d 840 (1984).
The record shows that prior to trial, the trial court granted defendant's motion in limine to exclude evidence that, prior to the attempted robbery of Sovereign Liquors, he robbed a Kinko's Copy Center. At trial, Detective Kaminski, describing the course of the investigation, testified that at 9 p.m. on August 18, 1992, "lineups were conducted." During cross-examination, defense counsel questioned Kaminski regarding the length of defendant's detention. Defense counsel asked Kaminski whether he brought defendant back for "another" lineup. Kaminski responded in the negative. During redirect examination, the following colloquy occurred:
"Q. Detective Kaminski, you stated that you were making arrangements for a lineup; is that correct?
A. Yes, sir.
Q. As a matter of fact, there were two separate lineups?
A. That's correct.
Q. One totally unrelated to the investigation?
A. Yes, sir.
Q. And you had to obtain people to stand in the lineup and also people to view the lineup; is that correct?
A. That's correct.
Q. And did that take a period of time?
A. Yes."
We conclude that Detective Kaminski's testimony was admissible. Defendant contended that his lengthy detention contributed to the coercion that resulted in his false confession. Kaminski's testimony was relevant to establish a legitimate reason for the detention, and thereby undermine defendant's claim of coercion. See People v. King, 109 Ill. 2d 514, 530-31, 94 Ill. Dec. 702, 488 N.E.2d 949 (1986).

Sufficiency of the Evidence: Robbery of Wristwatch
Defendant also claims that the State failed to prove beyond a reasonable doubt the offense of robbery of the victim's wristwatch. Of course, the State carries the burden of proving beyond a reasonable doubt each element of the offense and the defendant's guilt. People v. Ware, 23 Ill. 2d 59, 62, 177 N.E.2d 362 (1961).
Where a criminal conviction is challenged based on insufficient evidence, a reviewing court, considering all of the evidence in the light most favorable to the prosecution, must determine whether any rational fact finder could have found beyond a reasonable doubt the essential elements of the crime. A criminal conviction will not be set aside unless the evidence is so improbable or unsatisfactory as to create a reasonable doubt of the defendant's guilt. People v. Eyler, 133 Ill. 2d 173, 191, 139 Ill. Dec. 756, 549 N.E.2d 268 (1989). This standard of review applies in all criminal cases, whether the evidence is direct or circumstantial. People v. Pintos, 133 Ill. 2d 286, 291, 139 Ill. Dec. 832, 549 N.E.2d 344 (1989).
A person commits robbery when he or she takes property from the person or presence of another by the use of force or by threatening the imminent use of force. 720 ILCS 5/18-1(a) (West 1992). Defendant contends that there is no evidence that he took the victim's wristwatch. Defendant notes that the only evidence that a watch was taken was a watch crystal found near the victim's body. Defendant argues that the watch could have dislodged while the victim was beaten to death, or dragged into the wooded area. Indeed, *621 defendant argues that crows could have carried away the watch.
It is the function of the jury to assess the credibility of the witnesses, the weight to be given their testimony, and the inferences to be drawn from the evidence. People v. Peeples, 155 Ill. 2d 422, 487, 186 Ill. Dec. 341, 616 N.E.2d 294 (1993). The jury in this case was not required to accept any possible explanation compatible with defendant's innocence and elevate it to the status of reasonable doubt. See People v. Herrett, 137 Ill. 2d 195, 206, 148 Ill. Dec. 695, 561 N.E.2d 1 (1990). The jury may have rationally concluded that defendant took the victim's watch, just as he took her car, her aquamarine ring, and her money. Although defendant asks why he would take a watch without a crystal, the jury may have rationally concluded that defendant broke the watch in the process of taking it. After reviewing the entire record in the light most favorable to the prosecution, we cannot say that the evidence was so improbable or unsatisfactory that no rational factfinder could have found defendant guilty beyond a reasonable doubt of the robbery of the victim's wristwatch.

Sentencing
Defendant contends he was denied a fair capital sentencing hearing for the following reasons. At the first stage of the hearing: (1) defendant may have been found eligible for the death penalty solely because of an invalid robbery conviction. At the second stage of the hearing: the trial court (2) limited the testimony of a mitigation witness and (3) refused to allow the defense to make the final argument; (4) the prosecutor made improper and prejudicial remarks during closing argument; the trial court (5) refused to allow defendant to address the jury in allocution and (6) refused defense-tendered jury instructions; (7) the pattern jury instructions given at both stages of the capital sentencing hearing failed to guide the jury's discretion. Defendant also contends (8) his extended sentence for robbery was based on an impermissible double enhancement.

Invalid Death Eligibility Factor
Defendant contends that the jury found him eligible for the death penalty based on an invalid aggravating factor. The record shows that the jury was instructed that it could find defendant eligible for the death penalty if defendant committed the murder in the course of another felony, specifically, if "the other felony was one or more of the following: robbery; aggravated kidnapping." The State introduced as evidence the signed general verdict of guilty on the two counts of robbery of the victim's car and watch, in addition to the general verdicts of guilty of aggravated kidnapping and first degree murder. The jury returned a general verdict stating, "We unanimously find beyond a reasonable doubt that the statutory aggravating factor exists."
Defendant earlier challenged his conviction of robbery of the victim's watch based on the sufficiency of the evidence. Continuing this claim, defendant now argues that the jury may have relied solely on this insufficient ground.
The record shows that defendant did not include this claim in his post-trial motion; thus the issue is waived. People v. Easley, 148 Ill. 2d 281, 337, 170 Ill. Dec. 356, 592 N.E.2d 1036 (1992); People v. Young, 128 Ill. 2d 1, 38-40, 58, 131 Ill. Dec. 86, 538 N.E.2d 461 (1989). Further, defendant cannot be heard to complain of the general verdict of eligibility because it was defense counsel who tendered the verdict form. See People v. Smith, 71 Ill. 2d 95, 104, 15 Ill. Dec. 864, 374 N.E.2d 472 (1978).

Limiting Mitigation Witness Testimony
Defendant next contends the trial court erred by preventing Charles Mickins from testifying how he would be affected by defendant's execution. Defendant notes that victim impact evidence is now admissible at a capital sentencing hearing to show the harm that a defendant has caused. People v. Howard, 147 Ill. 2d 103, 155-58, 167 Ill. Dec. 914, 588 N.E.2d 1044 (1991). Defendant reasons that "[e]vidence of the effect that the defendant's execution will have upon his family and friends should now be admissible."
*622 However, the record shows that defendant did not include this claim in his post-trial motion; thus the issue is waived. People v. Chevalier, 131 Ill. 2d 66, 77, 136 Ill. Dec. 167, 544 N.E.2d 942 (1989). Defendant further asks this court to consider the issue under the plain error doctrine of Supreme Court Rule 615(a) (134 Ill.2d R. 615(a)). Plain error is a narrow and limited exception to the general waiver rule, to be invoked only where the evidence is closely balanced or the alleged error is so substantial that it deprived the defendant of a fair trial. People v. Hampton, 149 Ill. 2d 71, 100, 171 Ill. Dec. 439, 594 N.E.2d 291 (1992). After reviewing the record, we conclude that neither prong of the plain error rule is satisfied.

Final Argument for Defense
Defendant next claims that the trial court erred by not allowing the defense to make the opening and rebuttal arguments to the jury at the second stage of the capital sentencing hearing. We have previously rejected this contention. People v. Tenner, 157 Ill. 2d 341, 382, 193 Ill. Dec. 105, 626 N.E.2d 138 (1993).

Prosecutor's Improper Remarks
Defendant contends he was denied a fair capital sentencing hearing also because the prosecutor made improper and prejudicial remarks during closing argument. Defendant characterizes the remarks as referring to the victim's rights. This court has held that such argument distracts the jury from its proper focus on the evidence of the defendant's guilt. People v. Smith, 152 Ill. 2d 229, 267-68, 178 Ill. Dec. 335, 604 N.E.2d 858 (1992); People v. Kokoraleis, 132 Ill. 2d 235, 285, 138 Ill. Dec. 233, 547 N.E.2d 202 (1989).
However, the record shows that defendant failed both to contemporaneously object to the remark, and to include the specific alleged error in his post-trial motion. Thus, the issue is waived. Herrett, 137 Ill.2d at 209, 148 Ill. Dec. 695, 561 N.E.2d 1. After reviewing the record, we further conclude that this issue does not warrant our consideration under the plain error rule. See Smith, 152 Ill.2d at 268-69, 178 Ill. Dec. 335, 604 N.E.2d 858; Kokoraleis, 132 Ill.2d at 285, 138 Ill. Dec. 233, 547 N.E.2d 202.

Allocution
Defendant next contends that the trial court erred in not allowing him to address the jury in allocution. We have repeatedly rejected this contention. Tenner, 157 Ill.2d at 381-82, 193 Ill. Dec. 105, 626 N.E.2d 138; Kokoraleis, 132 Ill.2d at 280-82, 138 Ill. Dec. 233, 547 N.E.2d 202.

Refusal of Jury Instructions
Defendant next contends that the trial court erred in refusing to submit to the jury 16 tendered jury instructions. The defendant, like the State, is entitled to the submission of appropriate jury instructions on the law that applies to the defendant's theory of the case if there was evidence in the record to support that theory. However, it is for the trial court to determine, after considering the facts and the governing law, whether the jury should be instructed on a particular subject. If an appropriate IPI instruction exists, it must be used. People v. Lewis, 165 Ill. 2d 305, 354-55, 209 Ill. Dec. 144, 651 N.E.2d 72 (1995); see People v. Tsombanidis, 235 Ill.App.3d 823, 837-38, 176 Ill. Dec. 426, 601 N.E.2d 1124 (1992).
The decision whether to give a non-IPI instruction rests within the sound discretion of the trial court. People v. Sanchez, 115 Ill. 2d 238, 282, 104 Ill. Dec. 720, 503 N.E.2d 277 (1986). An abuse of discretion in the refusal of a non-IPI instruction occurs only where there is no IPI instruction that applies to the subject on which the jury should have been instructed. Conversely, a trial court does not abuse its discretion by refusing to give a non-IPI instruction if there is an applicable IPI instruction or the essence of the refused instruction is covered by other given instructions. Tsombanidis, 235 Ill.App.3d at 838, 176 Ill. Dec. 426, 601 N.E.2d 1124.
Defense Instruction 1, inter alia, allowed the jury to consider "any feelings or mercy or compassion you wish to extend toward the defendant." The trial court properly submitted to the jury IPI Criminal 3d *623 No. 7C.01, which accurately states the law. The tendered instruction was erroneous. See People v. Spreitzer, 123 Ill. 2d 1, 41-43, 121 Ill. Dec. 224, 525 N.E.2d 30 (1988); People v. Emerson, 122 Ill. 2d 411, 442-43, 119 Ill. Dec. 250, 522 N.E.2d 1109 (1987).
Defense Instruction 3 sought to replace language in IPI Criminal 3d No. 7C.05, which defendant considers "hopelessly opaque." The IPI instruction accurately reflects section 9-1(g) of the Criminal Code (720 ILCS 5/9-1(g) (West 1992)). Defense Instructions 10, 15, 16, and 18 were likewise unnecessary.
Defendant tendered several instructions that attempted to define the term "mitigating factor." However, the trial court properly submitted to the jury IPI Criminal 3d No. 7C.06. Defense Instructions 5, 7, 9, 11, and 13 were unnecessary.
Defendant also tendered two instructions that defined the quantum of mitigating evidence necessary for a nondeath verdict. However, IPI Criminal 3d No. 7C.05 adequately stated that law. Defense Instructions 6 and 8 were unnecessary.

Additionally, Defense Instructions 14 and 17 were mere rewordings of IPI Criminal 3d No. 7C.06 and Defense Instruction 12 did not accurately state the law. See People v. Sutherland, 155 Ill. 2d 1, 29, 182 Ill. Dec. 577, 610 N.E.2d 1 (1992). We cannot say that the trial court abused its discretion in refusing these instructions.

Adequacy of Sentencing Instructions
Defendant next claims that the instructions given at the capital sentencing hearing violated his constitutional rights. U.S. Const., amends. VIII, XIV. He contends that the jury instructions failed to adequately guide the jury in deciding whether to impose the death penalty. Defendant seeks a new sentencing hearing, based on United States ex rel. Free v. Peters, 806 F. Supp. 705 (N.D.Ill. 1992).
However, that decision has been reversed and its reasoning rejected. Free v. Peters, 12 F.3d 700 (7th Cir.1993); accord Gacy v. Welborn, 994 F.2d 305 (7th Cir.1993). We have repeatedly agreed with this conclusion. People v. Coleman, 168 Ill. 2d 509, 552, 214 Ill. Dec. 212, 660 N.E.2d 919 (1995); People v. Mahaffey, 165 Ill. 2d 445, 471, 209 Ill. Dec. 246, 651 N.E.2d 174 (1995).

Robbery Sentence: Double Enhancement
Defendant next contends his 30-year extended sentence for robbery was based in part on an impermissible double enhancement. Because the victim was over the age of 60, the offense of robbery was enhanced from a Class 2 felony to a Class 1 felony. See 720 ILCS 5/18-1(b) (West 1992). At the sentencing hearing, the trial court mentioned the victim's age again as a reason for imposing an extended sentence. See 730 ILCS 5/5-5-3.2(b)(4)(ii), 5-8-2(a)(3) (West 1992). Defendant asks us to vacate the robbery sentence and remand for a new sentencing hearing.
It is settled that an element that is inherent to the criminal offense of which a defendant has been convicted cannot be used also to extend the prison sentence on the conviction. Using the same element that defines the offense also to impose an extended sentence constitutes an impermissible double use of a single factor. People v. Hicks, 164 Ill. 2d 218, 235, 207 Ill. Dec. 295, 647 N.E.2d 257 (1995).
The following principles are equally settled:
"`[R]eliance on an improper factor in aggravation does not always necessitate remandment for resentencing. Where the reviewing court is unable to determine the weight given to an improperly considered factor, the cause must be remanded for resentencing. [Citations.] However, where it can be determined from the record that the weight placed on the improperly considered aggravating factor was so insignificant that it did not lead to a greater sentence, remandment is not required. [Citations.]'" People v. White, 114 Ill. 2d 61, 67, 101 Ill. Dec. 879, 499 N.E.2d 467 (1986), quoting People v. Bourke, 96 Ill. 2d 327, 332, 70 Ill. Dec. 734, 449 N.E.2d 1338 (1983).
*624 Applying these principles to the present case, we uphold defendant's 30-year extended sentence for robbery. Initially, defendant is correct that the trial court improperly mentioned the victim's age as an aggravating factor justifying an extended sentence. However, the trial court specifically gave two findings for the extended sentence: the fact that the victim was over 60 years old, and also that the offense was accompanied by exceptionally brutal or heinous behavior indicative of wanton cruelty. See 730 ILCS 5/5-5-3.2(b)(2) (West 1992).
Further, prior to finding the presence of those two aggravating factors, the trial court considered many other aggravating and mitigating factors. While so doing, the court again mentioned the serious harm that defendant caused the victim. The court also considered defendant's prior criminal activity in Mississippi and in Chicago. The trial court's findings in their entirety show that the improper aggravating factor of the victim's age did not lead to the extended sentence, and that other aggravating factors support the extended sentence for robbery. See People v. Hicks, 101 Ill.App.3d 238, 244, 56 Ill. Dec. 782, 427 N.E.2d 1328 (1981); People v. Devine, 98 Ill.App.3d 914, 926-27, 54 Ill. Dec. 73, 424 N.E.2d 823 (1981).
Constitutionality of Death Penalty Statute
Defendant contends that the Illinois death penalty statute violates the eighth and fourteenth amendments to the United States Constitution for three reasons. However, this court has previously rejected these arguments in other cases; we see no reason to reach a different result here.
First, the death penalty statute does not place an unconstitutional burden of proof on a defendant that precludes meaningful consideration of mitigating circumstances. People v. Page, 155 Ill. 2d 232, 283, 185 Ill. Dec. 475, 614 N.E.2d 1160 (1993); People v. Simms, 143 Ill. 2d 154, 183-84, 157 Ill. Dec. 483, 572 N.E.2d 947 (1991). Second, the death penalty statute is not invalid because it allows the sentencer to consider nonstatutory aggravating circumstances. People v. Perez, 108 Ill. 2d 70, 97-98, 90 Ill. Dec. 932, 483 N.E.2d 250 (1985); People v. Stewart, 105 Ill. 2d 22, 75, 85 Ill. Dec. 241, 473 N.E.2d 840 (1984). Third, the death penalty statute sufficiently minimizes the risk of arbitrarily or capriciously imposed death sentences. This court has repeatedly reached this conclusion after considering various aspects of the statute separately or cumulatively. Tenner, 157 Ill.2d at 390, 193 Ill. Dec. 105, 626 N.E.2d 138; Page, 155 Ill.2d at 283-85, 185 Ill. Dec. 475, 614 N.E.2d 1160; Simms, 143 Ill.2d at 185, 157 Ill. Dec. 483, 572 N.E.2d 947.

CONCLUSION
For the foregoing reasons, the judgment of the circuit court of Jefferson County is affirmed. The clerk of this court is directed to enter an order setting Thursday, November 14, 1996, as the date on which the sentence of death entered in the circuit court is to be imposed. The defendant shall be executed in the manner provided by law. 725 ILCS 5/119-5 (West 1992). The clerk of this court shall send a certified copy of the mandate in this case to the Director of Corrections, the warden of Stateville Correctional Center, and the warden of the institution where defendant is now confined.
Affirmed.